Citation Nr: 0027140	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of the post operative residuals of dislocation of 
the right (major) shoulder with partial denervation of the 
right axillary nerve, atrophy of the deltoid muscle and 
degenerative joint disease, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service between January 1969 and 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in February 1998, 
when it was remanded for medical records and examination of 
the veteran.  The requested development has been completed.  
While the claim was in Remand status, the veteran was 
afforded a hearing at the RO.  Review of the transcripts of 
the April 1996 and November 1999 RO hearings shows that the 
VA employee conducting the hearings explained fully the 
issues and suggested the submission of additional evidence.  
Cf. 38 C.F.R. § 3.103(c)(2) (1999).  The Board now proceeds 
with its review of the appeal.  

The April 1999 Supplemental Statement of the Case reveals 
that the RO expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The post operative residuals of dislocation of the right 
(major) shoulder with partial denervation of the right 
axillary nerve, atrophy of the deltoid muscle and 
degenerative joint disease are manifested by: limitation of 
motion to approximately shoulder level; a post surgical scar, 
which is not adherent, ulcerated, or tender and painful on 
objective demonstration, and which does not affect joint 
function; and decreased infraspinatus and supraspinatus 
muscle bulk.  

3.  The RO removed the term right axillary nerve from the 
rating classification.  The decision did not address 
severance. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
post operative residuals of dislocation of the right (major) 
shoulder with partial denervation of the right axillary nerve, 
atrophy of the deltoid muscle and degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Codes 5010, 5201, 5202, 
5303, 8310, 8510 (1999).  

2.  Service connection for right axillary nerve neuropathy is 
restored.  38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
VA clinical and hospital reports have been obtained, as well 
as statements from the veteran's private doctors.  The 
veteran testified at RO hearings in April 1996 and November 
1999.  At those RO hearings, the hearing officer discussed 
the possibility of additional evidence.  38 C.F.R. § 3.103 
(1999).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Historical review in accordance 
with 38 C.F.R. § 4.1, 4.2 (1999) discloses that the service-
connected shoulder disorder has been variously rated under 
the criteria of different diagnostic codes.  The Board has 
considered all applicable criteria.  It must be emphasized 
that the same manifestation can not be compensated repeatedly 
under different diagnoses or rating codes.  38 C.F.R. § 4.14 
(1999).  

The service medical records include entrance and separation 
examination reports which show the veteran is right handed.  
In May 1969, a recurrent right shoulder dislocation was 
treated with a Bristow surgical procedure.  There was an 
uneventful post operative course and, following physical 
therapy, he had normal motion with good strength.  On 
separation examination, in September 1970, a 1 by 6 inch scar 
was noted on the anterior right shoulder.  

On VA examination in February 1971, X-rays of the right 
shoulder disclosed a few cystic areas in the humeral head, a 
fracture of the scapula immobilized by a screw, a calcified 
density medial to the screw and a small glenoid fossa.  The 
veteran reported numbness in his arm if he slept on it.  He 
had morning stiffness with difficulty getting full motion 
back.  He had difficulty working overhead.  The examiner 
found a well healed 1/2 inch wide scar over the anterior right 
shoulder.  There was full abduction and internal rotation.  
Internal rotation caused pain.  External rotation was 45 
degrees on the right compared to 85 degrees on the left.  
There was weakened abduction in supination.  There was no 
muscle atrophy.  There was hypersensitivity over the 
distribution of the axillary nerve.  There was crepitus in 
the right shoulder.  The diagnoses were post operative 
anterior repair of the anterior dislocating shoulder with 
probable partial tear of the rotator cuff manifested by 
weakness in abduction and cystic changes on X-rays; and 
partial denervation of right axillary nerve secondary to 
injury or surgery.  

A March 1971 rating decision granted service connection for 
residuals of dislocation, right shoulder, and partial 
denervation of right axillary nerve, rated as 20 percent 
disabling under Codes 5202-8510.  

An April 1980 rating decision increased the rating to 30 
percent under Codes 5202, 8510, 5303, 5010.  An April 1992 
rating decision continued the 30 percent rating under Codes 
5202, 8310.  A December 1993 rating decision continued the 30 
percent rating under Codes 5202, 8310.  

In March 1995, the RO received the current claim for an 
increased rating.  

Code 5010

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Codes 5003, 5010 (1999).  The current 30 percent 
rating exceeds the 10 percent rating provided under Codes 
5003, 5010.  For a higher rating, the Board will consider 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  


Code 5200

Ankylosis of the shoulder is rated under 38 C.F.R. Part 4, 
Code 5200 (1999).  In this case, there is no evidence of 
ankylosis or an analogous limitation of motion.  38 C.F.R. 
§ 4.20 (1999).  

Code 5201

A limitation of shoulder motion is rated under Code 5201.  
Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm and as 30 
percent disabling for the minor arm.  Limitation of motion of 
the arm to midway between side and shoulder level will be 
rated as 30 percent disabling for the major arm and as 20 
percent disabling for the minor arm.  Limitation of motion of 
the arm at shoulder level will be rated as 20 percent 
disabling for the major or minor arm.  38 C.F.R. Part 4, Code 
5201 (1999).  

The veteran's hearing testimony was to the effect that he 
could raise his arm to shoulder level.  

On the May 1995 VA examination of the joint, forward 
elevation and abduction of the arm were above shoulder level 
(at 130 degrees and 120 degrees respectively).  Cf. 38 C.F.R. 
§ 4.71, Plate I (1999).  

Pain is a factor to be considered in evaluating limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran testified of shoulder 
pain at both RO hearings.  The VA clinical records have noted 
complaints of pain.  Private physicians have reported pain.  
While this information indicates that pain is present, it 
does not describe how pain limits joint function.  

The August 1998 VA orthopedic examination report provides the 
most probative evidence as to the extent of the disability 
because it considers the functional effects of pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca.  
When the veteran was asked to actively move his arm, he 
raised it to 90 degrees in abduction and anterior flexion.  
Passive motion of the arm by the physician could move the arm 
forward 155 degrees and laterally 160 to 170 degrees.  The 
doctor commented that the ranges of motion were as expected 
for the age of the veteran.  It was noted that the extremes 
of the ranges of motion caused pain and apprehension.  The 
veteran experienced pain at the end of the active range and 
starting the passive range, although he was apprehensive 
about doing any active motion.  The doctor noted muscular 
atrophy which supported weakened movements, easy 
fatigability, lack of endurance and incoordination.  The 
doctor was of the opinion that the difference between the 
active and passive ranges represented the range of motion 
lost.  

The preponderance of evidence shows that, with consideration 
of pain and other factors affecting function, the limitation 
of motion of the arm does not approximate the restriction to 
25° from the side required for the next higher rating, 40 
percent, under Code 5201.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; (1999).  

Code 5202

Code 5202 rates impairment of the humerus bone of the upper 
arm.  Impairment of the humerus, with loss of the head of the 
humerus (flail shoulder) will be rated as 80 percent 
disabling for the major upper extremity and as 70 percent 
disabling for the minor upper extremity.  A nonunion of the 
humerus (false flail joint) will be rated as 60 percent 
disabling for the major upper extremity and as 50 percent 
disabling for the minor upper extremity.  Fibrous union of 
the humerus will be rated as 50 percent disabling for the 
major upper extremity and as 40 percent disabling for the 
minor upper extremity.  Recurrent dislocation of the humerus 
at scapulohumeral joint, with frequent episodes and guarding 
of all arm movements will be rated as 30 percent disabling 
for the major upper extremity and as 20 percent disabling for 
the minor upper extremity.  Where there are infrequent 
episodes of recurrent dislocation of the humerus at 
scapulohumeral joint, and guarding of movement only at 
shoulder level, the disability rating will be 20 percent for 
either upper extremity.  Malunion of the humerus, with marked 
deformity will be rated as 30 percent disabling for the major 
upper extremity and as 20 percent disabling for the minor 
upper extremity.  Malunion of the humerus, with moderate 
deformity will be rated as 20 percent disabling for either 
upper extremity.  38 C.F.R. Part 4, Code 5202 (1999).  

Here, there is no evidence of loss of the head of the humerus 
(flail shoulder), nonunion of the humerus (false flail 
joint), fibrous union of the humerus, or malunion of the 
humerus, with marked or moderate deformity.  At his RO 
hearings, the veteran testified of recurrent dislocation if 
he raised his arms over head.  The veteran's testimony is 
evidence.  In a note dated in November 1999, Clyde H. 
Underwood, M.D., stated that the veteran had chronic 
dislocation of the right shoulder.  Dr. Underwood did not 
provide details such as the frequency of dislocation, what 
circumstances caused dislocation, guarding, functional 
impairment, or a description his own findings.  The VA 
examination reports are more persuasive because they provide 
significant detail and because these detailed reports agree.  
The May 1995 examination report shows that the veteran 
reported dislocating the shoulder between 1969 and 1970.  He 
did not report any recent dislocation.  The examiner put the 
arm through a significant range of motion and found there was 
no dislocation.  On the August 1998 VA examination, the 
veteran reported the dislocation became chronic.  The 
veteran's arm was examined through active and passive ranges 
of motion.  The examiner considered the veteran's fears of 
dislocation; however, the doctor was unable to induce any 
subluxation during the examination.  The testing by the 
trained medical professionals in 1995 and 1998 is persuasive 
and outweighs the veteran's assertions and the information 
provided by his doctor.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Sachs v. Gober, No. 98-1632 (U.S. Vet. App. July 27, 2000).  
The Board finds the preponderance of evidence establishes 
that the veteran does not currently have recurrent 
dislocation.  Therefore, there is no basis for a separate or 
a higher rating based on dislocation of the right shoulder 
under the criteria of Code 5202.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1999).  

Code 5303

The record does not reflect a muscle injury.  However, the 
Board has considered the diagnostic code for the purpose of 
analogy.

Code 5303 provides rating criteria for Muscle Group III.  
Muscle Group III functions in elevation and abduction of arm 
to level of shoulder; it acts with 1 and 2 of Group II in 
forward and backward swing of arm.  It includes the intrinsic 
muscles of shoulder girdle: (1) the pectoralis major I 
(clavicular); and (2) the deltoid.  An injury to Muscle Group 
III will be rated as noncompensable if slight and as 20 
percent disabling if moderate.  A moderately severe injury 
will be rated as 30 percent disabling if involving the major 
extremity and as 20 disabling if involving the minor 
extremity.  A severe injury will be rated as 40 percent 
disabling if involving the major extremity and as 30 
disabling if involving the minor extremity.  38 C.F.R. 
Part 4, Code 5303 (1999).  

The veteran testified of weakness at his RO hearings.  The VA 
examiners found some muscle atrophy and weakness.  On the 
August 1998 VA examination of the veteran's joints, there was 
a decreased amount of muscle bulk in the infraspinatus and 
supraspinatus muscles.  Here again, the findings of the VA 
examiners provide objective evidence from trained medical 
professionals.  The objective muscle findings are consistent 
with a slight muscle disability and do not warrant a separate 
compensable rating.  The objective findings do not 
approximate the moderate loss of muscle substance and 
definite degree of weakness which characterize a moderate 
muscle disability.  38 C.F.R. §§ 4.7, 4.56 (1999).  More 
importantly, the weakened movement of a joint due to muscle 
deficits and atrophy of disuse are factors considered in 
evaluating joint function.  38 C.F.R. § 4.45.  Such factors 
would be considered in rating the disability based on joint 
motion.  Cf. Code 5201.  The same weakened movement and 
atrophy of disuse can not be separately rated under the 
diagnostic code for the joint and the diagnostic code for the 
muscle.  38 C.F.R. § 4.14 (1999).  For these reasons, the 
muscle findings do not warrant a separate rating.  The 
evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

Code 8310

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (1999).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (1999).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note preceding Code 8510 (1999).  

Complete paralysis of the tenth (pneumogastric, vagus) 
cranial nerve, will be rated as 50 percent disabling.  Severe 
incomplete paralysis will be rated as 30 percent disabling.  
Moderate incomplete paralysis will be rated as 10 percent 
disabling.  Rating will be dependent upon extent of sensory 
and motor loss to organs of voice, respiration, pharynx, 
stomach and heart.  38 C.F.R. Part 4, Code 8210 (1999).  
Neuritis (Code 8310) and neuralgia (Code 8410) will be rated 
under the above criteria.  Since 38 C.F.R. § 4.123 provides 
that the rating for neuritis can not exceed the rating for 
moderate incomplete paralysis, a rating under Code 8310 could 
not exceed 10 percent.  Further, there is no evidence that 
the service-connected shoulder disorder results in neuritis 
with sensory and motor loss to organs of voice, respiration, 
pharynx, stomach and heart.  Consequently, Code 8310 does not 
provide a basis for a separate or higher rating.  The 
evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

Code 8510

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals) of peripheral nerves, with all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, will be rated as 70 percent disabling 
in the major extremity and as 60 percent disabling in the 
minor extremity.  Severe incomplete paralysis will be rated 
as 50 percent disabling in the major upper extremity and as 
40 percent disabling in the minor upper extremity.  Moderate 
incomplete paralysis will be rated as 40 percent disabling in 
the major upper extremity and as 30 percent disabling in the 
minor upper extremity.  Mild incomplete paralysis of either 
upper extremity will be rated as 20 percent disabling.  
38 C.F.R. Part 4, Code 8510 (1999).  Neuritis (Code 8610) and 
neuralgia (Code 8710) will be rated under the above criteria.  

On VA examination of May 1995, the veteran complained of 
numbness, throbbing-piercing pain, tingling, and a feeling 
that the inner aspect of the right upper arm was asleep.  
Objectively, there was decreased sensation over the 
distribution of the right axillary nerve; otherwise, the 
neurologic examination was within normal limits.  The 
diagnosis was status post injury with partial denervation of 
the right axillary nerve.  

The reports from the private physicians and the clinical 
records do not contain sufficient information to evaluate the 
neurologic manifestations.  However, VA assisted the veteran 
in the development of this aspect of the claim.  

The report of the August 1998 VA examination shows the 
veteran reported numbness over the right deltoid muscle.  It 
was noted that a stroke and partial paralysis complicated the 
picture.  Motor examination revealed the veteran had give way 
weakness in all motor groups in the right upper extremity, 
which did not appear to be physiological.  He tended to guard 
his upper extremity when he was observed but used it forcibly 
to put his boots on.  Strength and muscle tone were intact.  
On sensory examination, the veteran claimed to have loss of 
pin-prick and touch sensation over the entire right upper 
extremity to the shoulder.  Otherwise, pain, touch and 
proprioception were intact.  Reflexes were 2+ and 
symmetrical.  The physician expressed the opinion that that 
while the veteran described loss of sensation in the 
distribution of the right axillary nerve, there was no 
definite evidence of right axillary neuropathy.  There was no 
apparent atrophy of the right deltoid and the alleged 
weakness of that muscle appeared to be non-physiological.  An 
electromyographic examination was recommended to document the 
presence of right axillary neuropathy.  

Neurologic examination in November 1998 showed no atrophy or 
fasciculations of any major muscle group in the upper 
extremities.  There was normal muscle strength in all major 
muscle groups in the upper extremities.  The veteran claimed 
a loss of pinprick sensation in a patchy distribution which 
was definitely non-physiological.  Biceps and triceps tendon 
jerk responses were 1+ and symmetrical.  The doctor commented 
that there was no definite objective evidence of right 
axillary neuropathy.  Some findings were non-physiological 
and did not appear to be valid.  An electromyographic 
examination was recommended to document the presence of right 
axillary neuropathy.  

An electromyographic examination was done in February 1999.  
It was the impression that there was no evidence of right 
axillary neuropathy.  

The electromyographic examination of the nerves provides 
objective findings which are significantly more probative 
than the veteran's subjective responses to sensory stimuli.  
The electromyographic examination convinces the Board that 
the veteran does not have right axillary neuropathy.  That 
is, the preponderance of the evidence establishes that there 
is no basis for a separate or higher rating under Code 8510.  
The evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

Scars

On VA examination in May 1995, there were extensive surgical 
scars over the anterior aspect of the shoulder.  On the 
August 1998 VA examination, deltopectoral surgical incision 
scars were noted.  There was widening of the scar, which 
measured 41/2  to 5 inches.  The scar was not adherent.  

There is no evidence from the veteran, private physicians or 
VA doctors that the post surgical scars are ulcerated, tender 
and painful on objective demonstration, or that they limit 
joint function.  There is no evidence that a separate, 
compensable rating would be warranted for the scars under 
38 C.F.R. Part 4, Codes 7803, 7804, or 7805.  

Hand and Wrist

The record shows that the veteran developed additional right 
upper extremity disabilities after service as the result of a 
stroke and a right wrist injury and fusion.  Service 
connection has not been established for these disabilities, 
so regulations prohibit evaluating them as part of the 
service-connected shoulder disorder.  38 C.F.R. § 4.14 
(1999).  As noted in 38 C.F.R. Part 4, § 124a, Code 8510, 
hand and wrist movements are not affected by the service-
connected disability.  Consequently, the extensive evidence 
pertaining to the hand and wrist has not been discussed in 
this decision.  


Axillary Nerve

To the extent that the RO removed the term axillary nerve 
from the rating classification, the RO did not follow any 
regulations regarding severance.  Therefore, the grant of 
service connection is restored.  The RO should prepare a 
formal rating decision that correctly classifies the 
disorder.  Since the case commenced with the correct 
classification, this merely restores that which already 
existed.


ORDER

An evaluation in excess of 30 percent is denied for the post 
operative residuals of dislocation of the right (major) 
shoulder with partial denervation of the right axillary 
nerve, atrophy of the deltoid muscle and degenerative joint 
disease.  Service connection for right axillary nerve 
neuropathy is restored.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 


